DETAILED ACTION
This action is responsive to the filing of 4/22/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (US 20020145622) in view of Bauer (US 20020073146.)

Claim 1, 8, 15: Kauffman discloses a method, comprising: 
maintaining a digital content item (par. 80, MPEG1 low res video) by a content management system (Fig. 5: Content Manager DL, digital library 61; Fig. 5: 62 (VC) Videocharger server, par. 78-79); 
(par. 79, the Player fetches the video from the VC server and begins playing the video at the selected section), the digital content item to a client device (Fig. 5: 32 Edit/Select Client, par. 68-70);
receiving (par. 71, EDL's 31 are saved on the web server 68), from the client device, a workflow comprising user edits (Fig. 6B; par. 26, the producer is then able to order and trim the video segments in the candidate list to produce the output of the edit/selection operation: an Edit Decision List (EDL) 31) to the digital content item, the user edits generated at the client device (par. 68-70, web based client); 
generating a revised version of the digital content item by applying, by the content management system, the user edits to the digital content item based on the workflow comprising the user edits (par. 71, the user may save the EDL on the server 68; par. 56, the user may also see the resulting MPEG1 file in a final review; par. 70 review the results; par. 84 Preview Mode); and 
providing, by the content management system, the revised version of the digital content item to the client device (Fig. 6A, par. 70, both high res, and a low res versions of the product resulting from the EDL are sent to the user for review / production.) 

However, Kauffman does not explicitly disclose wherein the user edits generated at the client device without applying the user edits at the client device.

Bauer discloses a similar method for editing content items, including: the user edits generated at the client device without applying the user edits at the client device (remote processing; par. 133, Fig. 2: S207, perform operation (e.g. rendering of a video data) at server unit.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Review (par. 84) functionality of Kauffman so it is processed / applied remotely, and not on the client device, as taught by Bauer. One would have been motivated to modify Kauffman in view of Bauer so as to utilize the greater computing power that is generally available at the server rather than at the client (Bauer, par. 9.)

Claim 2, 9, 16: Kauffman and Bauer disclose the method as recited in claim 1, further comprising generating a high resolution version of the digital content item and a low resolution version of the digital content item, wherein maintaining the digital content item by the content management system comprises maintaining the high resolution version of the digital content item and the low resolution version of the digital content item at the content management system (Kauffman par. 22, Fig. 1: 22, 21.)

Claim 3, 10, 17: Kauffman and Bauer disclose the method of as recited in claim 2, wherein providing the digital content item to the client device comprises providing a low resolution version of the digital content item (Kauffman par. 56, the MPEG1 file, text meta data, thumbnails, storyboards and speech-to-text output are grouped together and presented to user for final review. MPEG1 is the low res version.) 

Claim 4, 11, 18: Kauffman and Bauer disclose the method as recited in claim 2, wherein: generating the revised version of the digital content item by applying the user edits to the digital content item based on the workflow comprises applying, by the content management system, the user edits to the low resolution version of the digital content item; and providing the revised version of the digital content item to the client device comprises providing the low resolution version of the digital content item with the user edits applied (Kauffman par. 56, the MPEG1 file, text meta data, thumbnails, storyboards and speech-to-text output are grouped together and presented to user for final review. MPEG1 is the low res version.) 

Claim 5, 12, 19: Kauffman and Bauer disclose the method as recited in claim 4, further comprising: receiving, from the client device, a render command (par. 86, submitting the resulting EDL) with respect to the user edits applied to the low resolution version of the digital content item; and applying, by the content management system, the user edits to the high resolution version of the digital content item (Kauffman par. 86, applying the EDL to high-res, MPEG2 version.)  

Claim 6, 13: Kauffman and Bauer disclose the method as recited in claim 1, wherein the workflow comprises instructions indicating at least one portion of the digital content item and at least one edit to apply to the at least one portion of the digital content item (Kauffman par. 26, trimming, ordering; Fig. 6B.)  

Claim 7, 14, 20: Kauffman and Bauer disclose the method as recited in claim 1, wherein the digital content item is a digital video (Kauffman Abstract, par. 25, digitized video; Fig. 2A.)  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
7/28/2021